Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 47-53; species: type I diabetes) in the reply filed on 9/23/2021 is acknowledged.
	Amended claim 47, (11/9/2021), and previously pending claims 49-53 are pending and under consideration by the Examiner.
	Claims 1-46, and 48 have been canceled.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/27/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

 4.	Claims 47, and 49-53 are allowable. 

5.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method for treating an autoimmune disease, said method comprising: administering a pharmaceutical composition comprising a fusion protein comprising
(i) an immunoglobulin molecule comprising a modification reducing binding affinity of the immunoglobulin molecule to an Fc receptor as compared to a corresponding immunoglobulin molecule without said modification, and 
(ii) two interleukin-2 (IL-2) molecules to a patient, 
wherein said immunoglobulin molecule comprises the heavy chain variable region sequence of SEQ ID NO: 9 and the light chain variable region sequence of SEQ ID NO: 11, and wherein said immunoglobulin molecule comprises the amino acid substitutions L234A, L235A and P329G (EU numbering) in the immunoglobulin heavy chains, wherein said autoimmune disease is selected from the group consisting of type 1 diabetes, systemic lupus erythematosus, ulcerative colitis, Crohn's disease and multiple sclerosis.
The fusion protein administered in the method claims is free of the prior art by virtue of its amino acid sequence.  Furthermore, the claimed invention meets the requirements of 35 U.S.C. § 101 and 35 U.S.C. § 112 in that the method claimed is an alternative method for treating autoimmune disease selected from the group consisting of type 1 diabetes, systemic lupus erythematosus, ulcerative colitis, Crohn's disease and multiple sclerosis.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646